Title: William Rose’s Return of Tents, with Addenda by Jefferson, [5 February 1781]
From: Rose, William,Jefferson, Thomas
To: 



[5 February 1781]

A List of Tents delivered the Army & Militia during the last & present Invasion.


1780.




Octo. 3d.
delivered to Stephen Southall for Genl. Muhlenburg
Tents 23


7
To Jno Carpenter QMS for the Garrison Reg.
48


31
To Ben Sharp sejt. for Colo Harrisons ditto
10


Nov. 4
To Richd Philips for Continental use. militia
15


5
To Jno Hord QMS. militia
45


7
To Wm Jones QM for major Magills corps
14



ditto Magill for his use a horsemans tent
1



To Capt Eddin 1 ditto
1


9
To Colo Spotswood 1 ditto
1


10
To Jno Royall Lt. for Colo Lawsons volunteers
20


16
To Capt Higginbothan for the Augusta militia. delivd. here to Southall
7



To Capt Christian for the Amherst ditto
7



Capt Harrises for for ditto
5


17
To James Barret capt for ditto
7


24
To Wm. Barnet ensign for capt Morrison’s compy Amherst Volunteers
9



To Wm. Ingram for capt Johnsons compy Orange militia
  17




total 230.tents



Wm Rose DQMG


Of the
48. delivd to John Carpenter



28. were retained for the State garrison regimt.



20. used by the militia annexed to that regimt. delivd. up at Petsbg.



48.



14. to Jones disposed of as the 20


Besides the within, 14. of thick duck were compleated by Rose Feb. 3. 1780. which with 22. of those in possn. of Sta. gar. reg. were ordd. to be delivd to Capt. Gamble for the militia to be issd by ord. of Bar. Steub. or commdg. off. at principal encampmt. Feb. 5.
